Citation Nr: 0828964	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease (DDD) of the lumbar 
spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran was afforded a travel Board hearing in June 2008.  
A transcript of the testimony offered at this hearing has 
been associated with the record.


FINDINGS OF FACT

1.  The veteran's DDD of the low back has not manifested by 
incapacitating episodes, forward flexion of the spine to less 
than 60 degrees, combined range of motion to 120 degrees or 
less, abnormal gait or contour or ankylosis.

2.  The veteran's anxiety disorder is not productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 

3.  The veteran is not currently diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for DDD of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5235-5243 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for an anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.125-4.30, Diagnostic Code 9400 (2007).

3.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letters dated in September and October 2005 and January 2006.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim of service connection for 
PTSD, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to the claimed condition.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case; he has not alleged any prejudice.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim of entitlement to 
service connection for anxiety disorder was awarded with an 
effective date of August 29, 2005, the date of his claim, and 
a 10 percent rating was assigned.  He was also notified that 
service connection for DDD of the lumbar spine was awarded 
with an initial 10 percent evaluation, effective November 2, 
3005, the date of that claim.  He was provided notice how to 
appeal those decisions, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating.  Thus, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating at his June 2008 hearing.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as 
effective dates, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, obtained medical opinions as 
to the etiology and severity of the claimed disabilities, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  In fact, in May 2006, the veteran indicated that 
he had no further evidence to submit. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Spine

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1):  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5235 (vertebral fracture or 
dislocation), Diagnostic Code 5236 (sacroiliac injury and 
weakness), Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic 
Code 5239 (spondylolisthesis or segmental instability), 
Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic 
Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative 
arthritis of the spine) (see also, Diagnostic Code 5003), 
Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated as follows (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the cervical vertebrae, 
dorsal vertebrae, and lumbar vertebrae are considered groups 
of minor joints, ratable on parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

The RO assigned the current 10 percent rating for the 
veteran's back disability 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5242.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  This hyphenated diagnostic code may 
be read to indicate that traumatic arthritis is the service-
connected disorder, and it is rated as if the residual 
condition is limitation of the back under Diagnostic Code 
5242. 

In October 2005, the veteran received a VA examination to 
address his low back disability.  At the time, the veteran 
reported episodic pain, one to two times per month, with 
flare-ups occasionally occurring as frequently as several 
times per week, lasting for 30 minutes to an hour.  There was 
no numbness or weakness reported in the legs.  There were no 
incapacitating episodes in the last 12 months.  The veteran 
did not use any assistive device.  He had no bowel or bladder 
problems.  His mobility, activities of daily living, his 
usual occupation, recreation activities and driving were not 
restricted.

Examination of the back in October 2005 revealed no pain to 
palpation over the spinous processes.  Flexion was to 90 
degrees.  Extension was to 30 degrees.  Lateral rotation was 
to 30 degrees bilaterally.  No change of motion was noted 
with repetitive motion.  Range of motion was not painful and 
there was no change in joint function with flare-ups.  X-rays 
resulted in a diagnosis of mild disc space narrowing at L1-2 
and L2-3 with endplate changes at these levels indicating 
degenerative disc disease.  

Entitlement to an initial evaluation in excess of 10 percent 
for DDD of the lumbar spine is not warranted.  An evaluation 
in excess of 10 percent based upon incapacitating episodes is 
not established as there is no evidence of such 
incapacitating episodes; indeed, the October 2005 examiner 
noted no such episodes.  Under the general rating formula, a 
20 percent evaluation is not warranted because forward 
flexion of the lumbar spine is greater than 60 degrees; 
recent examination showed flexion to 90 degrees.  Moreover, 
the combined range of motion exceeds 120 degrees.  At 
examination it was to 180 degrees, even without bilateral 
lateral flexion metrics.  There is no evidence of abnormal 
gait and abnormal spinal contour.  A higher examination is 
not warranted because flexion of the lumbar spine is greater 
than 30 degrees and there is no evidence of ankylosis.  This 
has been true throughout the course of this appeal.  For 
these reasons the claim must be denied. 

Anxiety 

As provided by the VA Schedule for Rating Disabilities, a 
10 percent evaluation is provided for an acquired psychiatric 
disorder that causes an occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

In March 2006 the veteran was afforded a VA psychiatric 
examination.  At the time, the veteran reported numerous 
"close calls" and witnessing the dead bodies of enemy 
soldiers on many occasions.  He also described an especially 
traumatic situation in which he was involved in a fatal 
helicopter crash.  He offered a history of very stable 
employment and current employment.  He had then been married 
for over thirty years and had 2 adult children.  He reported 
having a quiet home life and that he had friends and enjoyed 
spending time with his family.  He had hobbies that he 
actively pursued.  He had no history of legal difficulties, 
but for a few DUIs that occurred shortly after his discharge 
and prior to his marriage, when he was drinking quite 
heavily.  He denied any financial trouble.

Mental status evaluation showed that the veteran was neatly 
dressed, polite and related in a soft-spoken and thoughtful 
manner.  His speech was generally unremarkable.  His thinking 
was logical.  His mood was somewhat anxious.  He denied 
significant symptoms of depression and was not suicidal or 
homicidal.  He had no psychotic symptoms.  His intelligence 
was estimated to be above average.  He appeared to possess 
the ability to think psychologically.  

The veteran reported suffering from a number of mental health 
symptoms, some of which were suggestive of PTSD.  The veteran 
reported avoiding talking about Vietnam and his experiences 
as well as certain war related movies.  He reported thinking 
about his combat experiences on a more or less daily basis.  
He found these intrusive thoughts to be very upsetting and 
sad.  He reported getting an adequate amount of sleep, but 
indicated that he had occasional nightmares and resultant 
awakening.  He reported dislike and avoidance of crowds, but 
that he could function in them when necessary.  He denied 
exaggerated startle response, hypervigilance as well as 
significant symptoms of jumpiness.  He reported that although 
he could get angry on occasion, that he lost his temper only 
very rarely and that others saw him as an easy going fellow.  
He denied symptoms of depression.  The examiner noted a range 
of PTSD symptoms, including prominent symptoms of avoidance 
and re-experiencing as well as hyper-arousal.  The examiner 
noted the primary symptomatology of intrusive thoughts, 
nightmares and sleep disturbance, crowd avoidance, and 
anxiousness.  Sub-syndromal PTSD, anxiety disorder, not 
otherwise specified was diagnosed.  The examiner commented 
that, even with the existence of circumscribed PTSD symptoms, 
the veteran functions quite well in a wide range of life 
domains and has done so for about the past 30 years.  The 
examiner noted that the veteran suffers from chronic anxiety 
which is attributable to his service experience.  The 
examiner assigned a GAF score of 70.  

An evaluation in excess of 10 percent for anxiety is not 
warranted.  The Board notes that the veteran has been 
assigned a GAF score of 70, which represents mild symptoms or 
some difficulty in social and occupational functioning.  
However, the evidence does not show intermittent periods of 
inability to perform occupational tasks, reduced reliability 
and productivity, deficiencies in most areas or total 
occupational impairment.  The evidence shows that the veteran 
has been able to maintain effective home and work 
relationships and does not show any appreciable impairment in 
these spheres caused by anxiety.  In light of these facts and 
the veteran's relatively high GAF score, which show little 
impairment and have been constant throughout the course of 
this appeal, the claim must be denied.  

Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for PTSD the record must at 
least contain a diagnosis of PTSD.  In the present case none 
of the evidence discloses such a diagnosis.  The only 
evidence of record pertaining to psychiatric disability is 
the March 2006 VA report of examination, as outlined above in 
pertinent part.  This examination report does not contain a 
diagnosis of PTSD, but rather sub-sydromal PTSD and anxiety 
disorder.  The examiner specifically noted that the veteran's 
symptoms approach, but fail to meet, the diagnostic criteria 
for PTSD.  

Service connection is in effect for anxiety and the veteran's 
psychiatric symptoms have been evaluated.  The Board is aware 
of the veteran's significant service and his receipt of both 
the Combat Infantryman's Badge and the Purple Heart; however, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, the claim of service connection for 
PTSD must be denied.






	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for DDD of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


